ORDER

PER CURIAM.
James Morgan (Husband) appeals the judgment of the Circuit Court of the City of St. Louis granting the motion of Deborah Morgan (Wife) to enforce the 2007 judgment dissolving the parties’ marriage. In the judgment on Wife’s motion to enforce, the trial court ordered Husband to execute all necessary documents to effectuate the division of his firemen’s pension. Husband argues the trial court erred in granting Wife’s motion to enforce the dissolution judgment because: (1) the trial court lacked authority to divide the pension in the dissolution judgment pursuant to sections 87.125, 87.365, and 87.485; and (2) Wife improperly sought modification of the dissolution judgment after expiration of the one-year deadline for motions under Rule 74.06(b).
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).